               Case:19-04262-swd        Doc #:148 Filed: 02/05/20        Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:                                                Chapter 11

GN INVESTMENTS, LLC                                   Case No. 19-04262-SWD

                Debtor.


 MOTION TO EXTEND TIME TO FILE OPPOSITION TO MOTION FOR AN ORDER
 ESTABLISHING BAR DATE FOR FILING PROOFS OF CLAIM AND APPROVING
              FORM AND MANNER OF SERVICE THEREOF

         The Official Committee of Unsecured Creditors of Najeeb A. Khan (the “Khan

Committee”) files this Motion to Extend Time to File Opposition to Motion for an Order

Establishing Bar Date for Filing Proofs of Claim and Approving Form and Manner of Service

Thereof and states as follows:

         1.     On or about February 5, 2020, Kelly M. Hagan, the Chapter 11 Trustee, for this

above captioned Debtor filed her Chapter 11 Trustee’s Ex Parte Motion for an Order

Establishing Bar Date for Filing Proofs of Claim and Approving Form and Manner of Notice

Thereof (Rec. Doc. 147)(the “Motion”), wherein she asked the Court to set a Bar Date for the

filing of proofs of claim against this estate pursuant to Fed. R. Bankr. P. 3003(c)(3).

         2.     The Committee is still evaluating the merits of the Motion but notes that the

Trustee has filed it on an ex parte basis.

         3.     The Committee, through undersigned counsel, has been in contact with the

Trustee and her counsel about its concerns with the Motion. The Committee is therefore asking

this Court for additional time if it determines that it needs to file an opposition to the Motion or

make additional changes to the Motion. The Committee is hopeful that any issue that it has may

be resolved through internal discussions and/or further discussions with the Trustee.




{N3964234.1}
               Case:19-04262-swd        Doc #:148 Filed: 02/05/20     Page 2 of 3




         4.     Therefore the Committee is asking for additional time up to and including

February 13, 2020 to file an opposition to the ex parte Motion should it determine that such an

objection is warranted. The Committee will promptly notify this Court and the Trustee should its

concerns be resolved making such an opposition unnecessary.

         WHEREFORE, the Committee, for the reasons stated above, respectfully requests an

extension of time up to and including February 13, 2020 to file an opposition to the Chapter 11

Trustee’s Ex Parte Motion for an Order Establishing Bar Date for Filing Proofs of Claim and

Approving Form and Manner of Notice Thereof (Rec. Doc. 147) and for all other relief to which

it is entitled in law and equity.


Dated: February 5, 2020                          JONES WALKER LLP

                                                 /s/ Mark A. Mintz
                                                 Mark A. Mintz
                                                 201 St. Charles Avenue, 49th Floor
                                                 New Orleans, LA 70170-5100
                                                 Telephone: (504) 582-8368
                                                 Fax: (504) 589-8368
                                                 mmintz@joneswalker.com

                                                 Counsel for the Official Committee of
                                                 Unsecured Creditors of Najeeb A. Khan




                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2020, a copy of the foregoing document was filed

electronically using the Court’s CM/ECF system, which sent notification of such filing to all

counsel of record.

                                                  /s/ Mark A. Mintz
                                                  Mark A. Mintz




{N3964234.1}
               Case:19-04262-swd   Doc #:148 Filed: 02/05/20   Page 3 of 3




{N3964234.1}
